DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of 16285268, filed 26 FEB 2019, now US Patent Number 10950621.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on applications filed in JAPAN on 17 AUG and 27 NOV 2018. It is noted that applicants have filed certified copies of said applications as required by U.S.C 119, which papers have been placed of record in the file. See 25 FEB 2021 submissions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 FEB 2021 was filed before the mailing of a first Office action on the merits. The submission follows provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Typographical errors exist in the following claim language:
claim 2, line 15, replace “in the lower” with “in a lower”;
claim 3, line 3, replace “along the direction” with “along a direction”;
claim 9, line 3, replace “being a surface opposite” with “being opposite”;
claim 11, line 15, replace “in the lower” with “in a lower”;
claim 12, lines 3-4, replace “along the direction … than the length” with “along a direction … than a length”; and
claim 14, line 2, replace “the surface” with “a surface”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 9-19, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, inter alia, “the periphery part, … the first conductive film”. See lines 9 and 11 and MPEP § 2173.05(e). The recitation renders claim 2 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 2. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, line 5’s “a peripheral part” and “a plurality of first conductive films” of lines 7-8. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 3 describes, inter alia, “the first conductive body … the first surface”. See lines 2 and 4 and MPEP § 2173.05(e). The described portion renders claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 3. Moreover, the description is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the description and earlier appearing elements is not definite. For example, claim 2’s “first conductive films”.
Claims 6 and 15 recite, inter alia, “the bit line.” See line 3 and MPEP § 2173.05(e). The recited portion renders claims 6 and 15 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 6 and 15. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, claim 5’s and claim 14’s “a bit layer”.
Claim 9 describes, inter alia, “a first protection layer”. See line 2 and MPEP § 2173.05(e). The description renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. Moreover, the description is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the description and earlier appearing elements is not definite. For example, parent claim 7’s “a first protection layer”. See line 2 of claim 8.
Claim 10 recites, inter alia, “the first insulating film … the second insulating film … the first conductive film”. See lines 2-4. The recited portions render claim 10 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 10. Moreover, the recitations are amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portions and earlier appearing elements is not definite. For example, claim 2’s “first insulating films”, “second insulating films”, and “first conductive films”.
Claim 11 describes, inter alia, “the first conductive film”. See line 10. The description renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. Moreover, the description is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the description and earlier appearing elements is not definite. For example, parent claim 7’s “a first protection layer”.
Claims 12-15 and 19 recites, inter alia, “The device”. The recitation renders claims 12-15 and 19 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 12-15 and 19. Moreover, the recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recitation and earlier appearing elements is not definite. For example, claim 11’s “A semiconductor wafer”. Claim 12 additionally recites, “the first conductive body … the first surface”. See lines 2 and 4. The additionally recited portions are amenable to multiple plausible constructions. See claim 11’s “first conductive films”.
Claim 18 describes, inter alia, “a first protection layer”. See line 2. The description renders claim 18 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 18. Moreover, the description is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the description and earlier appearing elements is not definite. For example, see line 2 of claim 6.
Claim 19 recites, inter alia, “the first insulating film … the second insulating film … the first conductive film”. See lines 2-4. The recited portions render claim 19 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 19. Furthermore, the recitations are amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portions and earlier appearing elements is not definite. For example, claim 11’s “first insulating films”, “second insulating films”, and “first conductive films”. Claims 2, 3, 6, and 9-19 have been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claims 2-19 are rejected.
Conclusion
The prior art made of record and not relied upon, Sohn et al. (US 20170338243), is considered pertinent to applicants’ disclosure. Sohn et al. does not teach, inter alia, the second stacked body comprises a second lower stacked body and a second upper stacked body provided on the second lower stacked body, and the diameter of the columnar portion in an upper part of the second lower stacked body is larger than the diameter of the columnar portion in the lower part of the second upper stacked body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815